  Case 1:18-cv-04573-DLI-LB Document 11 Filed 01/10/19 Page 1 of 1 PageID #: 84



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :    Case No. 1:18-cv-04573-DLI-LB
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
74.90.234.0,                                                     :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE OF JOHN DOE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

 assigned IP address 74.90.234.0, are voluntarily dismissed without prejudice.


          Dated: January 10, 2019                              Respectfully submitted,

                                                               FOX ROTHSCHILD, LLP

                                                               By: /s/ Shireen Nasir
                                                                   Shireen Nasir, Esq.
                                                                   snasir@foxrothschild.com
                                                                   101 Park Avenue
                                                                   17th Floor
                                                                   New York NY 10178
                                                                   Tel.: (212) 878-7900
                                                                   Fax: (212) 692-0940
                                                                   www.foxrothschild.com
                                                                   Attorneys for Plaintiff




                                                          1
